VAN der VOORT, Judge,
dissenting:
I respectfully dissent from the action of the majority which holds that the order refusing appellants’ motion to set aside judgment of compulsory nonsuit is not appealable because the order was not reduced to judgment and docketed. I would hold that the order of the court below refusing to take off the nonsuit is properly before this Court for review. See my concurring and dissenting opinion in Durkin & Sons, Inc. v. Nether Providence Township School Authority, 291 Pa.Superior Ct. 402, 435 A.2d 1288 (1981).